         Case 1:21-mj-00143-RMM Document 12 Filed 02/09/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                    §
                                            §
VS.                                         §                             21-mj-143 (RMM)
                                            §
NOLAN B. COOKE                              §



                    AGREED REQUEST FOR STATUS CONFERENCE


 TO THE HONORABLE ROBIN M. MERIWEATHER, UNITED                                         STATES
 MAGISTRATE JUDGE FOR THE DISTRICT OF COLUMBIA:

       NOW COMES NOLAN B. COOKE, Defendant in the above-entitled and numbered

cause, by and through his undersigned Counsel, Donald H. Flanary, III., and files this Agreed

Request for Status Conference in this Cause. In support thereof, Defendant would respectfully

show this Honorable Court as follows:

       On January 21, 2021, Defendant was arrested on a criminal complaint charging him with

violations of: 18 U.S.C. § 231(a)(3) (Acts during civil disorder); 18 U.S.C. § 1752(a)(1) and (2)

(Entering/Remaining on restricted building or grounds and Disorderly/disruptive conduct in or

near restricted buildings or grounds), and 40 U.S.C. § 5104 (e)(2)(D) (Unlawful activities on

Capitol grounds). On January 22, 2021, Defendant had his initial appearance in the Eastern

District of Texas. Defendant had his initial appearance in this district on January 28, 2021. At

that time, the case was set for a Preliminary Hearing on February 11, 2021. Defendant has filed a

waiver of the Preliminary Hearing.

       Counsel for the Defendant and Counsel for the Government, Assistant United States

Attorney Jolie F. Zimmerman, have been in communication with each other regarding this case

and have agreed to request that a status conference be scheduled for March 10, 2021.




                                                1
         Case 1:21-mj-00143-RMM Document 12 Filed 02/09/21 Page 2 of 2




                                         Respectfully submitted:

                                         Donald H. Flanary III.
                                         Texas State Bar No. 24045877
                                         FLANARY LAW FIRM, PLLC
                                         214 E. Ashby Pl.
                                         San Antonio, Texas 78212
                                         (210) 738-8383
                                         (210) 728-3438 [Telecopier]

                                         By:    /s/ Donald H. Flanary, III.
                                                 Donald H. Flanary, III.
                                                 Texas State Bar No. 24045877


                                                /s/ Jay P. Mykytiuk
                                                Jay P. Mykytiuk
                                                DC Bar No.: 976596
                                                Scrofano Law, PC
                                                406 5th Street NW, Suite 12
                                                Washington, DC 20001
                                                Telephone: (202) 630-1522

                                                Attorneys for Defendant,
                                                NOLAN B. COOKE




                              CERTIFICATE OF SERVICE

       I hereby certify that on February 9, 2021, a true and exact copy of the above and

foregoing Motion was electronically sent via CM/ECF to Jolie F. Zimmerman, Assistant United

States Attorney.

                                                /s/ Donald H. Flanary, III.
                                                    Donald H. Flanary, III.




                                            2
